NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted November 7, 2012
                                 Decided November 7, 2012

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 11‐3047

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff–Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10 CR 984
JORGE I. GONZALEZ‐MACEDONIO,
     Defendant–Appellant.                           Samuel Der‐Yeghiayan,
                                                    Judge.

                                         O R D E R

        Jorge Gonzalez‐Macedonio, a Mexican citizen, was arrested in Cook County, Illinois,
after eluding police in a car chase while armed with a shotgun. He was convicted in state
court of aggravated use of a weapon, 720 ILCS 5/24‐1.6, and sentenced to a year in prison.
Gonzalez‐Macedonio was not authorized to be in the United States and had been removed
twice before; this time federal authorities charged him with unlawful presence after
removal. See 8 U.S.C. § 1326(a). He pleaded guilty, and the district court calculated a
guidelines imprisonment range of 57 to 71 months based on a total offense level of 21,
see U.S.S.G. §§ 2L1.2(a), (b)(1)(A)(i), 3E1.1, and criminal‐history category of IV. The court
sentenced him to 64 months. Gonzalez‐Macedonio filed a notice of appeal, but his newly
appointed lawyer contends that the appeal is frivolous and moves to withdraw under
No. 11‐3047                                                                                Page 2

Anders v. California, 386 U.S. 738 (1967). Gonzalez‐Macedonio has not responded to counsel’s
motion. See CIR. R. 51(b). We confine our review to the potential issues identified in
counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002). 

        Counsel’s brief is silent about whether he consulted Gonzalez‐Macedonio to gauge
the defendant’s interest in challenging his guilty plea. See United States v. Konczak, 683 F.3d
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). After
reviewing the transcript of the plea colloquy, however, we are convinced that any challenge
to the adequacy of the colloquy or the voluntariness of Gonzalez‐Macedonio’s plea would
be frivolous. See Konczak, 683 F.3d at 349. The district court advised Gonzalez‐Macedonio of
the rights he would relinquish by pleading guilty, ensured that his plea was voluntary, and
determined that a factual basis for his plea existed. See FED. R. CRIM. P. 11(b).

        Counsel does consider a potential challenge to the district court’s rejection of
Gonzalez‐Macedonio’s claim of fast‐track disparity but rightly concludes that this argument
would be frivolous. A district court need consider a fast‐track argument only if the
defendant is similarly situated to other defendants who would benefit in a fast‐track
district. United States v. Ramirez, 675 F.3d 634, 640–41 (7th Cir. 2011). Gonzalez‐Macedonio
did nothing to establish a disparity: He did not show that another district with a fast‐track
program would have accepted someone with his criminal history and circumstances; and
neither did he promptly plead guilty, agree to a factual basis, or waive his rights to file
pretrial motions and this appeal. See id., 675 F.3d at 641–44. In any case, the district court did
evaluate Gonzalez‐Macedonio’s claim of disparity but concluded that his criminal record,
his apparent disrespect for the law, and the need to protect the public supported a within‐
guidelines sentence. See 18 U.S.C. § 3553(a).

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.